Name: Commission Regulation (EC) No 998/94 of 29 April 1994 on the opening of a standing invitation to tender for the resale on the internal market of 40 000 tonnes of bread-making wheat held by the Belgian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 111 /66 Official Journal of the European Communities 30 . 4. 94 COMMISSION REGULATION (EC) No 998/94 of 29 April 1994 on the opening of a standing invitation to tender for the resale on the internal market of 40 000 tonnes of bread-making wheat held by the Belgian intervention agency a standing invitation to tender for the resale on the internal market of 40 000 tonnes of bread-making wheat held by it . Article 2 1 . The deadline for the submission of tenders for the first partial invitation to tender shall be 10 May 1994. 2. The deadline for the submission of tenders for the final partial invitation to tender shall be 28 June 1994. 3 . The tenders shall be deposited with the Belgian intervention agency : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedures and conditions governing the offer for sale of cereals held by intervention agencies ; Whereas, in the present market situation, a standing invi ­ tation to tender should be opened for the resale on the internal market of 40 000 tonnes of bread-making wheat held by the Belgian intervention agency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Office beige de 1 Ã ©conomie et de 1 agriculture (OBEA)/ Belgische Dienst voor Bedrijfsleven en Landbouw (BDDL), rue de TrÃ ¨ves 82/Trierstaat 82, B-1040 Bruxelles/Brussel (tÃ ©lex : OBEA 24076, 65567 ; telefax : 230 25 33). Article 3 The Belgian intervention agency shall notify the Commission, by no later than the Tuesday of the week following the expiry of the deadline for the submission of tenders, of the quantity and the average prices of the different lots sold. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 The Belgian intervention agency shall , pursuant to the terms specified in Regulation (EEC) No 2131 /93, initiate This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 April 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . O OJ No L 196, 5 . 8 . 1993 , p. 22. O OJ No L 191 , 31 . 7 . 1993, p. 76. (4) OJ No L 21 , 26 . 1 . 1994, p. 1 .